—In a matrimonial action in which *378the parties were divorced by a judgment of the Supreme Court, Queens County (LaFauci, J.), entered March 20, 1996, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the same court (Golar, J.), entered February 5, 1998, as, after a hearing, denied his application to vacate his maintenance obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, where the plaintiff former husband has continuously and wantonly flouted his legal obligations to his former wife and family, the Supreme Court properly denied his application. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.